Citation Nr: 0916103	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  97-10 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1958 to 
June 1960 and from September 1960 to September 1969.  He also 
served on active duty for training from May 1986 to March 
1988.  Thereafter, he was a member of the Pennsylvania Army 
National Guard, with periods of active duty for training, 
including a period that began on June 1, 1994.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In an April 2002 substantive appeal, (VA Form 9), the Veteran 
requested to testify during a hearing at the RO before a 
Veterans Law Judger (Travel Board hearing).  In August 2002, 
however, a hearing was conducted before a Decision Review 
Officer.  A transcript of that hearing is contained in the 
claim folder.

In April 2003, the Veteran requested to testify during a 
video conference hearing but subsequently withdrew that 
request in May 2003.  There is no current request for a 
hearing of record and the Board is of the opinion that all 
due process requirements were met with regard to his hearing 
request.

In December 2003, the Board remanded the Veteran's case for 
further evidentiary development.  In an October 2005 rating 
decision, the RO granted a 40 percent rating for arthritis of 
the lumbar spine, effective February 20, 2000, the date the 
Veteran's claim for increased compensation benefits was 
received. 

In a May 2008 decision, the Board denied entitlement to 
service connection for respiratory condition to include 
chronic obstructive pulmonary disease, bullous disease, and 
residuals of a collapsed left lung.  It also denied 
entitlement to increased ratings for arthritis of the 
cervical and thoracic spine.  The Board remanded his claim 
for a rating in excess of 40 percent for arthritis of the 
lumbar spine to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Board remanded the Veteran's claim, in large 
measure, to determine if there was a relationship between his 
disc disease and service-connected arthritis of the lumbar 
spine and to advise him of the old and new criteria used for 
assigning ratings for intervertebral disc syndrome.  

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's May 2008 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

In this regard, while there was partial compliance with VA's 
duty to provide notice under the Veterans Claims Assistance 
Act of 2000, and while a VA examination was conducted, the 
Veteran was not provided with the old rating criteria, i.e., 
effective prior to September 23, 2002, for rating 
intervertebral disc syndrome.  That notice is required.  Id.

Therefore, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from June 2004 to 
the present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing. 

2.  The RO/AMC should provide the Veteran 
with a supplemental statement of the case 
that includes all relevant "old" 
diagnostic codes for evaluating an 
intervertebral disc syndrome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

